Citation Nr: 0022559	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, son, and daughter.



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to February 
1945.  He died on May [redacted], 1997.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the appellant's claim for 
service connection for the veteran's cause of death. 


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before further Board review of 
the claim.  In this regard the Board notes that the 
appellant's representative submitted additional relevant 
medical evidence, a medical opinion dated in May 1999, after 
the appeal was certified to the Board, but within the 90 days 
of the notice that the records were being forwarded to the 
Board.  It was specifically noted by the representative that 
there was no waiver of initial RO review.  Accordingly, this 
case must be returned to the RO for initial consideration of 
this evidence and preparation of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1999).  

Moreover, the representative raised a question as to whether 
all pertinent medical records have been associated with the 
claims file and reviewed by the RO.  At her March 1999 
hearing, the appellant testified that the veteran had had 
three surgeries to remove hematomas in February and March 
1997.  The representative also noted that the veteran died at 
a hospital and that those records had also not been obtained.  
Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In the instant 
case, since the file is being returned for procedural 
reasons, the RO should also advise the appellant of the need 
to submit any additional evidence she feels is relevant to 
her claim.  Accordingly, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and advise her to submit any medical 
evidence she feels is relevant to her 
claim, including records concerning the 
three surgeries for hematomas in 1997 and 
the records from the veteran's terminal 
hospitalization.  Any records which are 
submitted should be associated with the 
veteran's claims file.

2.  When the above action has been 
completed, the RO should review and 
consider any evidence associated with the 
claims file since the March 1999 
Supplemental Statement of the Case, 
including the May 1999 medical opinion, 
together with all of the relevant 
evidence previously of record.  If the RO 
determines that the claim is well 
grounded, the RO should assist the 
appellant in the development of facts 
pertinent to her claim and undertake any 
further development that is considered to 
be necessary.  38 C.F.R. § 3.103(a).  If 
the benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to comply with the requirements 
of due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



